Citation Nr: 1643157	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  14-00 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), rated 30 percent from April 30, 2010 (with the exception of periods of temporary total hospitalization ratings pursuant to 38 C.F.R. § 4.29).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 



INTRODUCTION

The Veteran had active service from November 1970 to November 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The April 2011 rating decision granted service connection for PTSD and assigned a 10 percent initial evaluation effective from April 30, 2010.  An April 2013 rating decision granted a temporary total (100 percent) evaluation pursuant to 38 C.F.R. § 4.29 for PTSD effective from October 1, 2012 through November 30, 2012 because of hospitalization over 21 days.  A November 2013 rating decision awarded a 30 percent initial evaluation for PTSD effective from April 30, 2010 (with the exception of the temporary total (100 percent) evaluation pursuant to 38 C.F.R. § 4.29 for PTSD effective from October 1, 2012 through November 30, 2012).  A February 2016 rating decision granted a temporary total (100 percent) evaluation pursuant to 38 C.F.R. § 4.29 for PTSD effective from October 5, 2015 through November 30, 2015 because of hospitalization over 21 days.  The 30 percent initial rating was restored from December 1, 2015.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  The record reflects that the Veteran, including in a January 2014 statement, asserted he was unemployable due to manifestations of his PTSD, and thus a TDIU claim must be adjudicated as such.

Additionally, since the most recent November 2013 statement of the case, issued for entitlement to a higher initial evaluation for PTSD, additional relevant evidence has been associated with the claims file, to include VA treatment records and a January 2014 PTSD disability benefits questionnaire.  The Veteran did not waive review of this evidence.  See 38 C.F.R. § 1304 (c) (2015).  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests Agency of Original Jurisdiction (AOJ) consideration.  See VBA Fast Letter 14-02.  Here, although the Veteran's substantive appeal was filed after February 2, 2013, the Board interprets such exception as applying only to evidence submitted by the Veteran, not to evidence developed by VA and, as noted above, some of the additional evidence, such as VA treatment records, was developed by VA.  However, as the issues on appeal are being remanded for further development, the AOJ will be able to consider the additional evidence on readjudication of the issues following completion of the actions requested in the Remand below.

A July 2013 Report of Information raised the issue of entitlement to nonservice-connected pension benefits; however, it does not appear that the claim has been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds it necessary to remand the issues of entitlement to a higher initial evaluation for PTSD, and entitlement to a TDIU, for additional development and consideration.

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2015).  See also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  A January 2014 VA treatment record noted the Veteran identified hallucinations of Vietnam images, scents, and sounds, and a March 2016 VA treatment record noted a history of suicidal ideations/attempts in the last year.  Neither of these manifestations was indicated on the June 2013 VA PTSD examination report.  Additionally, the medical evidence does not clearly distinguish, to the extent possible, the current manifestations of the Veteran's service-connected PTSD from any nonservice-connected psychiatric disorders.  See Mittleider v. West, 11 Vet. App. 181 (1998) (regulations require that when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a non service-connected disorder, VA must consider all of the symptoms in the adjudication of the claim).  Specifically, the June 2013 VA examination reported only provided a diagnosis of PTSD; however, other diagnoses are of record.  Such other diagnoses include January 2014 PTSD disability benefits questionnaire diagnoses of depressive disorder, not otherwise specified (NOS), generalized anxiety disorder, and intermittent explosive disorder, and an August 2015 VA treatment record diagnosis of panic disorder without agoraphobia.  Thus, for the reasons detailed above, a new VA examination is warranted for the Veteran's service-connected PTSD.

Additionally, in light of the remand, updated VA treatment records should be obtained.  The record reflects VA most recently obtained the Veteran's VA treatment records, from the Carl Vinson VA Medical Center (VAMC) located Dublin, Georgia, in December 2015, although the Veteran submitted additional VA treatment records in August 2016.  Thus, on remand, updated VA treatment records from the Carl Vinson VAMC, to include all associate outpatient clinics, since December 2015 (to exclude any records submitted by the Veteran in August 2016), should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (c) (West 2014); 38 C.F.R. § 3.159 (c)(2) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Finally, as noted above, the issue of entitlement to a TDIU is part and parcel of the Veteran's pending appeal for a higher initial rating for PTSD.  Thus, the RO must be afforded the opportunity to adjudicate the TDIU issue, following completion of the action requested below, prior to appellate consideration.  Hence, a remand is warranted for the TDIU issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the Carl Vinson VAMC, to include all associate outpatient clinics, since December 2015 (to exclude any records submitted by the Veteran in August 2016), and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his service-connected PTSD.  All necessary tests should be conducted.  The complete record, to include a copy of this Remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner must comment on the frequency and the severity of the psychiatric symptomatology attributable to the Veteran's service-connected PTSD.  The VA examiner should expressly state which of the Veteran's psychiatric symptomatology are due to his service-PTSD, without regard to any nonservice-connected psychiatric disorders which may be diagnosed (to include depressive disorder, NOS, generalized anxiety disorder, intermittent explosive disorder and panic disorder without agoraphobia).  If the service-connected psychiatric disability manifestations cannot be clinically distinguished from manifestations of nonservice-connected psychiatric disability, such should be stated in the examination report, and all psychiatric findings should be considered in combination.

A complete rationale for all opinions expressed must be provided.

3.  The Veteran must be notified that it is his responsibility to report any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the initial rating issue on appeal, and adjudicate the issue of entitlement to a TDIU, with referral to the Director, Compensation and Pension Service, if warranted.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


